UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7700


TONY L. HARRIS,

                  Plaintiff - Appellant,

          v.

ARAMARK, Food Service Provider; B. J. BARNES, Sheriff;
OFFICER RAMSEY, Kitchen Supervisor; LIEUTENANT WATKINS,

                  Defendants - Appellees.


                              No. 11-7701


TONY L. HARRIS,

                  Plaintiff - Appellant,

          v.

B. J. BARNES, Sheriff; COUNTY COMMISSIONERS; CAPTAIN REID;
KENNETH WATKINS, Lieutenant; SAMI HASSAN, Dr.; RICHARD
CORNWALL, P.A.,

                  Defendants - Appellees.


Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00072-CCE-PTS; 1:10-cv-00228-CCE-PTS)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Tony L. Harris, Appellant Pro Se. Jonathan Arthur Berkelhammer,
Thadeus Matthew Creech, SMITH MOORE, LLP, Greensboro, North
Carolina; Stephen D. Martin, NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Raleigh, North Carolina; Matthew Livingston Mason, GUILFORD
COUNTY SHERIFF’S ATTORNEY, Greensboro, North Carolina; Steven
Price   Weaver,  BROTHERTON,   FORD,   YEOMAN  &  BERRY,   PLLC,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Tony   L.   Harris    appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaints and imposing a

prefiling injunction.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Harris v. Aramark, No. 1:10-cv-00072-

CCE-PTS (M.D.N.C. Dec. 5, 2011); Harris v. Barnes, No. 1:10-cv-

00228-CCE-PTS (M.D.N.C. Dec. 5, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    3